Citation Nr: 9903203	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  94-40 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include emphysema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1994 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In August 1996, the Board remanded this case to the RO.  The 
case was returned to the Board in December 1998.


FINDING OF FACT

There is no competent medical evidence of a nexus between a 
current lung disorder, to include mild emphysema diagnosed in 
1994, and an episode of pneumonia in service in 1945.


CONCLUSION OF LAW

A claim of entitlement to service connection for a lung 
disorder, to include emphysema, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim, that is, one which is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
court's case log, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The veteran's service medical records disclose that in 
December 1943 he was treated for acute bronchitis, and in 
February 1945, he was treated for acute laryngitis.  In mid-
April 1945, he was admitted to a service department hospital 
with a productive cough.  The diagnosis was pneumonia, right 
upper lobe.  After treatment, a chest X-ray in early May 1945 
revealed resolution of the pneumonic process.  At an 
examination for service separation in December 1945, a chest 
X-ray showed no significant abnormality, and the veteran's 
lungs were normal.

Based on the information in the service medical records, the 
Board finds that the veteran did not have chronic pneumonia 
or any other chronic lung disorder during active service.

At a VA examination in November 1948, the veteran's 
respiratory system was normal.

In June 1967, a VA chest X-ray was negative.

At a VA examination in July 1971, the veteran's lungs were 
clear to auscultation and percussion; there were no rales.  A 
chest X-ray was negative.  No lung disorder was found.

At a VA pulmonary examination in May 1994, the veteran gave a 
history of intermittent dyspnea since service.  An 
examination of the chest was essentially unremarkable.  
Pulmonary function studies showed mild air trapping 
suggestive of mild emphysema.  The diagnosis was mild 
pulmonary emphysema, with no evidence of significant 
pulmonary fibrosis.

At a personal hearing in December 1994, the veteran testified 
that doctors thought he had severe lung problems.  However, 
VA treatment records from May 1996 to November 1996 and from 
June 1997 to June 1998 show no treatment for lung symptoms or 
complaints.

Upon consideration of the evidence of record, the Board finds 
that the veteran's claim for service connection for a lung 
disorder is not well grounded.  A current lung disability 
(mild emphysema) has been shown by a medical diagnosis, and 
an inservice disease (acute pneumonia) was noted in the 
veteran's service medical records.  However, there is no 
medical evidence of record that suggests a nexus between 
emphysema, diagnosed in 1994, and an episode of pneumonia, 
diagnosed in 1945.  For that reason, a necessary element for 
a well-grounded claim is missing, and the claim must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a).

The claim for service connection for a lung disorder is also 
not well grounded under 38 C.F.R. § 3.303(b), because a 
chronic lung condition in service and since service has not 
been shown, and there is no competent medical evidence of a 
nexus between current emphysema, acute pneumonia in service, 
and continuous post service pulmonary symptomatology.

The veteran's statements of his belief that there was a 
connection between and episode of pneumonia in service and 
postservice emphysema do not serve to make his service 
connection claim well grounded, because as a layman, he is 
not qualified to offer an opinion on a question of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

The Board has considered the representative's request, in 
written argument dated in December 1998, for a remand to 
afford the veteran a VA medical examination.  However, as the 
veteran has failed to submit a well grounded claim, there is 
no duty to further assist him with his claim. 
 
The Board recognizes that the claim of entitlement to service 
connection for a lung disorder, to include emphysema, is 
being disposed of in a manner which differs from that used by 
the RO.  The RO denied the veteran's claim on the merits, 
while the Board has concluded that the claim is not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for a lung disorder "plausible."  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).




ORDER

Service connection for a lung disorder, to include emphysema, 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

